 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   GRACE Y. PARK (Cal. Bar No. 239928)
     Assistant United States Attorney
 6         Federal Building, Suite 7516
           300 North Los Angeles Street
 7         Los Angeles, California 90012
           Telephone: (213) 894-3551
 8         Facsimile: (213) 894-7819
           E-mail: Grace.Park@usdoj.gov
 9   Attorneys for Defendant
10   EDWARD J. BLUM (Cal. Bar No. 185163)
           Law Office of Edward J. Blum
11         3700 Wilshire Blvd., Ste 950
           Los Angeles, California 90010
12         Telephone: (213) 479-5322
           Facsimile: (213) 403-6373
13         E-mail: edblum@duidefensela.com
     Attorneys for Plaintiff
14
                              UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                      WESTERN DIVISION
17
     CYNTHIA ALCALA,                              Case No. 2:19-cv-07710-MWF-JC
18
                 Plaintiff,
19                                                MODIFIED PROTECTIVE ORDER
                        v.                        PERTAINING TO SENSITIVE
20                                                SECURITY INFORMATION (SSI)
     CHAD WOLF, Acting Secretary,
21   Department of Homeland Security,             [PARAGRAPHS 7, 9 & 10, GOOD
                                                  CAUSE STATEMENT, AND
22               Defendant.                       PARAGRAPH NUMBERING MODIFIED
                                                  BY COURT]
23
24         It is hereby ordered that the following Protective Order be entered in accordance
25   with Rule 26(c) of the Federal Rules of Civil Procedure and shall hereafter govern the
26   use, handling, and disposition of information, testimony or documents obtained during
27   discovery in the above captioned matter (“the Litigation”), which constitutes Sensitive
28   Security Information (“SSI”) as defined by 49 C.F.R. Part 1520.
                                                1
 1         1.     SSI is a specific category of information that requires protection against
 2   unauthorized disclosure pursuant to 49 U.S.C. § 114(r) and 49 C.F.R. Part 1520.
 3   Unauthorized disclosure of SSI may be detrimental to the security of transportation, may
 4   constitute an unwarranted invasion of personal privacy, or may reveal a trade secret or
 5   privileged or confidential commercial or financial information. Unauthorized disclosure
 6   may also result in a civil enforcement penalty or other enforcement action by the
 7   Transportation Security Administration (“TSA”) against the party making the
 8   unauthorized disclosure. 49 C.F.R. § 1520.17.
 9         2.     Access to SSI is limited to “covered persons” with a “need to know” as set
10   forth in 49 C.F.R. § 1520.7 and § 1520.11. Because the parties, their attorneys, the
11   Court and its employees may be “covered persons” with a “need to know” some or all of
12   the SSI relevant to this case, this order permits the sharing through discovery in this civil
13   action of relevant information and materials that are marked as SSI or may contain SSI,
14   provided that Plaintiff had access to such information during his employment with TSA.
15   The right of access to discovery materials marked as SSI or containing SSI shall be
16   limited to the Court and its employees, Plaintiff, and counsel for the parties, paralegal,
17   secretarial and clerical personnel in their employ. Court reporters retained by the parties
18   for purposes of recording depositions and who have signed a TSA-approved Non-
19   Disclosure Agreement may also have access to SSI.
20         3.     Discovery Material encompassed in this Protective Order includes, without
21   limitation, deposition testimony, deposition exhibits, interrogatory responses,
22   admissions, affidavits, declarations, documents produced pursuant to compulsory
23   process or voluntarily in lieu of process, and any other documents or information
24   produced or given to one party by another party or by a third party in connection with
25   discovery in this matter. Information taken from Discovery Material that reveals its
26   substance shall also be considered Discovery Material.
27         4.     “Covered persons” have an express duty to protect against the unauthorized
28   disclosure of SSI. 49 C.F.R. § 1520.9. SSI must be safeguarded in such a way that it is
                                                2
 1   not physically or visually accessible to persons who do not have a “need to know,” as
 2   defined in 49 C.F.R. § 1520.11. When unattended, SSI must be secured in a locked
 3   container or office, or other restricted access area.
 4          5.     Documents that contain SSI may not be further disseminated to persons
 5   without a “need to know” except with written permission from TSA. SSI must not be
 6   disclosed by either party to any person or entity other than those enumerated in
 7   paragraph two.
 8          6.     All documents subject to this Protective Order shall be marked as follows:
 9   “Confidential: Subject to SSI Protective Order in Cynthia Alcala v. Chad Wolf, CV 19-
10   7710 MWF(JCx).” Documents containing SSI that inadvertently have not been marked
11   as SSI still must be safeguarded against unauthorized disclosure.
12          7.     Documents that are marked SSI or, though not marked, contain SSI, shall be
13   treated as confidential and shall not be published or made available to the general public
14   in any form (whether in paper or electronic form), but instead shall be submitted for
15   filing under seal in accordance with Local Rule 79-5. Material filed under seal will be
16   available only to the persons enumerated in paragraph two.
17          8.     Deposition testimony that may contain SSI should be so designated by
18   verbal notice or written notice within 10 days of receipt of the transcript. However,
19   testimony containing SSI that is not designated, through mistake, nonetheless must be
20   safeguarded against unauthorized disclosure.
21          9.     Any use of SSI during a court hearing or at trial shall be governed by the
22   orders of the presiding judge. This Order does not govern the use of SSI during a court
23   hearing or at trial.
24          10.    Plaintiff and Plaintiff’s counsel may use SSI disclosed to them in the course
25   of the Litigation only for the purposes of plaintiff in the Litigation and not any other
26   purpose. SSI may not be further disseminated, including to a jury, except with written
27   permission from TSA.
28   ///
                                                   3
 1          11.     All documents subject to this Protective Order in the possession of Plaintiff
 2   or Plaintiff’s counsel shall be returned to TSA within 60 days of termination of this
 3   action, including any appellate proceedings, or shall be certified in writing to TSA to
 4   have been destroyed by Plaintiff or Plaintiff’s counsel in accordance with TSA’s
 5   requirements for the destruction of documents containing SSI.
 6          12.     Nothing in this Protective Order shall preclude any disclosure of documents
 7   subject to this Order to any Judge, Magistrate, or employee of the Court for purposes of
 8   this action.
 9          13.     This Protective Order is without prejudice to the rights of any party to make
10   any objection to discovery or use of SSI, or documents that may contain SSI, permitted
11   by the Federal Rules of Civil Procedure, or any statute, regulation, or other authority.
12                                  GOOD CAUSE STATEMENT
13          Good cause exists for the entry of this protective order, see Rivera v. NIBCO, Inc.,
14   364 F.3d 1057, 1063 (9th Cir. 2004), because the disclosure of the SSI in question by
15   definition may be “detrimental to the security of transportation,” 49 C.F.R.
16   § 1520.5(a)(3), and therefore cause substantial harm to public safety. If unauthorized
17   individuals were able to discover information about how TSA conducts its screening
18   operations, they might be able to evade TSA’s security operations and engage in acts of
19   terrorism. Therefore, this protective order is necessary to allow the parties to exchange
20   relevant documents and information in accordance with federal law and national security
21   without the undue burden and expense of additional protective measures.
22          Dated this 18th day of March, 2020.
23
24                                            _____________/s/___________________
                                              Honorable Jacqueline Chooljian
25
                                              UNITED STATES MAGISTRATE JUDGE
26
27
28
                                                   4
